                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          EASTERN DIVISION

CARL DANIEL JACKSON,
ADC #098003                                                            PLAINTIFF

V.                        CASE NO. 2:19-CV-80-JM-BD

LUNDY, et al.                                                       DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 4th day of September, 2019.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
